Citation Nr: 0914724	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).  The case has since been 
transferred to the Pittsburgh, Pennsylvania VARO.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in April 2004.  A 
transcript of that hearing has been associated with the 
claims file.

In a May 2006 decision, the Board denied the Veteran's claim.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2008 
Memorandum Decision, the Court vacated the prior Board 
decision and remanded the case for further proceedings.  


FINDINGS OF FACT

1.  The information of record establishes that the Veteran 
actually served in the Republic of Vietnam during the Vietnam 
Era; and thus exposure to herbicide agents in service is 
presumed.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that he is 
currently diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for establishing entitlement to service 
connection for diabetes mellitus, type II, have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection  in the November 2001 rating decision, he 
was provided notice of the VCAA in June 2001.  Additional 
VCAA letters were sent in August 2001, February 2005 and May 
2005.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 384 (1993).  In this regard, as the Board 
concludes below that as the evidence is in relative 
equipoise, benefit of the doubt has been resolved in the 
Veteran's favor and the claim of service connection is 
supported on a presumptive basis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2008). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends, in statements and testimony presented 
throughout the duration of the appeal, that he served in the 
Republic of Vietnam during the Vietnam era and was exposed to 
herbicides while on active duty, thereby causing his current 
diabetes mellitus, type II.  The Veteran also maintains that 
his diabetes mellitus is more appropriately characterized as 
type II as supported by his private physician's opinions and 
not type I.  

The evidence of record reflects that the Veteran served in 
Vietnam during the Vietnam era and exposure to herbicides is 
conceded.  The Board notes that the Veteran was awarded the 
Combat Infantryman Badge which is reflective of combat 
participation.  See generally Army Regulation 672-5-1, 40.  
The Veteran's DD form 214 also notes that he had four months 
and 23 days of foreign service and his last duty assignment 
and major command was in Company A of the 1st Battalion, 2nd 
Infantry, in the USARV (United States Army, Vietnam).  

Service treatment records do not contain any findings of 
diabetes mellitus, type II, or related conditions, or any 
problems related to herbicide or chemical exposure during the 
Veteran's active military service.  However, service 
treatment reports do reflect that during his service in the 
Army National Guard, the Veteran was diagnosed with diabetes 
in September 1988 and February 1990 and was noted to be on 
insulin at the time.

Private medical records from July 1969 to July 1971, May 1978 
and from January 1981 to March 2005 reflect that the Veteran 
was initially diagnosed as a diabetic in June 1970 and used 
insulin as early as September 1970.  A May 1978 private 
report noted that diabetes mellitus was discovered when the 
Veteran's was 24 years old.  From+ January 1981 to March 2005 
the Veteran was variously diagnosed with diabetes mellitus, 
diabetes with insulin, diabetes mellitus unspecified, 
diabetes with no retinopathy, insulin diabetic and diabetes 
mellitus, type I, also characterized as diabetes mellitus, 
type I, uncontrolled.  Of note, the Veteran was diagnosed 
with diabetes mellitus, type I, in July 1986, August 1986, 
August 1993 to December 1994, March 1997, July 1998 to April 
2000 and April 2001 to July 2001.

In an August 2001 VA examination, the Veteran was diagnosed 
with diabetes mellitus, type I, and the examiner noted the 
Veteran was on an insulin pump.  An October 2001 VA 
examination diagnosed the Veteran with diabetes mellitus 
without diabetic retinopathy.

In an April 2002 letter, the Veteran's private physician, Dr. 
D., stated that he first examined the Veteran in July 1969.  
Dr. D. noted the Veteran returned to the office in June 1970, 
at which time he was found to have diabetes mellitus at the 
age of 27.  Dr. D. reported that this was type II, adult 
onset diabetes mellitus.  

In a December 2002 VA examination, the Veteran was examined 
to determine if his diabetes mellitus was type I or type II.  
He was diagnosed with diabetes mellitus, type I, associated 
with incomplete erectile dysfunction and peripheral 
neuropathy.  The examiner concluded that it may be difficult 
to assign the Veteran to a particular sub-class of diabetes 
mellitus and that, generally, if the patient was less than 30 
years old, not obese and had signs of diabetes mellitus and 
an elevated fasting blood sugar, the assumption of type I 
diabetes mellitus was made and this condition was treated 
with insulin.

In a March 2005 letter, the Veteran's private physician, Dr. 
A., stated that he first examined the Veteran in August 1990, 
and he agreed with Dr. D. that the Veteran had type II adult 
onset diabetes mellitus.  In his letter, Dr. A. reported that 
even at present, people who had type II diabetes mellitus 
sometimes had to resort to insulin to control their blood 
sugar, which did not necessarily mean they had type I 
diabetes.  

In a September 2005 VA examination, the Veteran was diagnosed 
with diabetes mellitus, type I, on insulin pump and 
incomplete erectile dysfunction.  The examiner concluded that 
after reviewing the chart and as the Veteran was 
approximately 27 years old and not obese at the time of his 
initial diagnosis of diabetes mellitus, a clinical diagnosis 
of diabetes mellitus, type I would be most likely.  

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board has determined that as the 
medical and satisfactory lay evidence is in relative 
equipoise, service connection is warranted for diabetes 
mellitus, including all related conditions, to include as due 
to exposure to herbicides in service.  In this case, the 
Board notes that the Veteran served in Vietnam during the 
Vietnam era, and thus exposure to herbicides is presumed.  
While the Board notes that the December 2002 and September 
2005 VA examiners diagnosed the Veteran with diabetes 
mellitus, type I, and the September 2005 VA examiner 
concluded that type I diabetes mellitus was more likely, the 
Veteran's private physicians in their April 2002 and March 
2005 letters both concluded that the Veteran's diabetes 
mellitus was diabetes mellitus type II.  In fact, in his 
April 2002 letter, Dr. D. reported that the Veteran was 
diagnosed with diabetes mellitus in June 1970, which he 
reported was type II diabetes mellitus.  On balance, there is 
evidence of a currently diagnosed condition of diabetes 
mellitus, type II, and the Veteran is presumed to have been 
exposed to herbicides during his active service.  Therefore, 
service connection for diabetes mellitus, type II, is 
warranted under current VA law for presumptive purposes.  See 
38 C.F.R. §3.307 (a)(6).  

Resolving all reasonable doubt in favor of the Veteran, 
service connection for diabetes mellitus type II, to include 
as a result of exposure to herbicides in service, is 
warranted.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus type II, to include 
as a result of exposure to herbicides in service, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


